         Case 8:12-cr-00288-DKC Document 385 Filed 09/14/20 Page 1 of 5



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                         :
UNITED STATES OF AMERICA
                                         :

      v.                                 :    Criminal No. DKC 12-0288-2

                                         :
SHERIF AKANDE
                                         :

                             MEMORANDUM OPINION

      Presently        pending   and     ready       for     resolution      is    the

Government’s       motion   to   toll   speedy   trial        under    18   U.S.C.   §

3161(d)(2).       ECF No. 382.     Defendant opposes the motion.             ECF No.

383. The Government filed a reply. ECF No. 384. For the following

reasons, the motion will be granted.

      Sherif Akande was originally indicted in 2012 along with five

co-defendants, on charges of conspiracy to commit bank fraud, bank

fraud, and aggravated identity theft.            After motions practice, he

pled guilty on February 6, 2014, to counts 1, 9, 10, and 24, and

was   sentenced     on   November      24,   2014.         Between    the   plea   and

sentencing, Mr. Akande had moved to withdraw the guilty plea,

changed counsel, and moved to withdraw the motion to withdraw the

guilty plea.       He appealed, and the United States Court of Appeals

for the Fourth Circuit affirmed the judgment in an unpublished

opinion.       Thereafter, Mr. Akande filed a motion to vacate under 28

U.S.C.     §   2255,   asserting    ineffective       assistance       of   counsel.
         Case 8:12-cr-00288-DKC Document 385 Filed 09/14/20 Page 2 of 5



Eventually,      the    Fourth    Circuit       granted   a   certificate   of

appealability to review the denial of the § 2255 motion and

reversed the judgment. The case was remanded to the district court

for further proceedings.         The mandate issued June 12, 2020.

     Under the Speedy Trial Act, 18 U.S.C. § 3161, a person must

be brought to trial within specified time limits. The Act provides

for the tolling of the time limits for various permitted reasons.

The Government initially cited § 3161(d)(2), which applies “[i]f

the defendant is to be tried upon an indictment or information

dismissed by a trial court and reinstated following an appeal.”

The Defendant suggests that § 3161(e) is applicable.             That section

applies “i]f the defendant is to be tried again following an appeal

or a collateral attack.”         There is another section that also might

apply:     § 3161(i).    It provides:

          If trial did not commence within the time
     limitation specified in section 3161 because the
     defendant had entered a plea of guilty or nolo contendere
     subsequently withdrawn to any or all charges in an
     indictment or information, the defendant shall be deemed
     indicted with respect to all charges therein contained
     within the meaning of section 3161, on the day the order
     permitting withdrawal of the plea becomes final.

     In United States v. Loe, the parties assumed that § 3161(e)

applied to circumstances similar to those here. The court observed

that § 3161(i) might be a better fit. 586 F.2d 1015, 1019 n.9 (4th

Cir. 1978).       If § 3161(i) applies, it is not clear whether the

speedy trial calculation has even begun, because, in this new


                                            2
      Case 8:12-cr-00288-DKC Document 385 Filed 09/14/20 Page 3 of 5



prosecution, Mr. Akande has not yet appeared and entered a not

guilty plea to the indictment.1     It will not be necessary to decide

which section applies, because there has been no violation of the

Act regardless.

     In   essence,    both    sections     (d)(2)    and    (e)   provide

justification for extending the time for trial due to witness

unavailability or other factors resulting from the passage of time,

in addition to the periods of delay ordinarily available under §

3161(h), when an appeal (or a mistrial, or the grant of a new

trial) causes proceedings to begin again. The Government’s motion,

filed August 21, 2020, notes that the mandate issued in the midst

of the COVID-19 pandemic, which caused major disruptions in the

orderly processing of all cases.      Standing orders in this district

precluded in person proceedings in court houses, and specifically

all jury trials in criminal cases at least until July 31, 2020.

As of the date of this decision, only one criminal jury trial has

been conducted in the Baltimore courthouse, and one is ongoing in

the Greenbelt courthouse.     Given available resources, and abiding

by the best scientific and medical advice, the district currently

can accommodate only a single trial at a time in the district.


     1 In United States v. Tootle, 65 F.3d 381, 383 (4th Cir. 1995),
the court held that the Speedy Trial Act is not triggered unless
a defendant has entered a plea of not guilty. If the prosecution
begins anew after the withdrawal of the plea of guilty, the
defendant must be called upon to enter a plea.        That has not
happened yet.
                                       3
      Case 8:12-cr-00288-DKC Document 385 Filed 09/14/20 Page 4 of 5



     Counsel for Mr. Akande was promptly appointed. The Government

points to the complexity and age of this prosecution, the need to

locate case agents and witnesses, and to retrieve evidence, as a

reason to extend the time for trial from 70 to 180 days.               The

Government also suggests that there are other reasons for excluding

time, such as for active plea negotiations.        The defense does not

necessarily disagree with the factual recitation by the Government

but criticizes the timing of the Government’s efforts at preparing

for trial and argues that lack of diligence and failure to obtain

available witnesses are unacceptable reasons for delay.                The

Defense also asserts that plea negotiations have not happened

expeditiously and that the time has been “wasted.”           By the time

the Government filed its reply on September 8, 2020, the parties

had made significant progress toward a plea agreement and virtual

proceedings are being planned for October 6, 2020, with Mr. Akande

appearing from Butner, North Carolina.

     The Government’s motion will be granted.         The lapse of time

since the initial prosecution, the complexity of the case itself,

the limitations on everyone due to COVID-19 that exacerbate the

difficulty in locating witnesses and evidence and preparing for

trial, all justify granting the additional time for preparation.

Thus, under § 3161 (either (d)(2) or (e)) both the unavailability

of witnesses and other factors resulting from the passage of time

make trial within seventy days impractical.        Moreover, Mr. Akande

                                       4
      Case 8:12-cr-00288-DKC Document 385 Filed 09/14/20 Page 5 of 5



is in North Carolina and would have to be transported to Maryland

for trial, the parties obviously needed time to discuss resolution

of the case without trial, and if negotiations are unsuccessful,

there might be new motions practice.

     For all the foregoing reasons, the Government’s motion is

GRANTED, and a period of 180 days from the issuance of the mandate

is applicable to the commencement of trial.       A separate order will

be entered.


                                                 /s/
                                       DEBORAH K. CHASANOW
                                       United States District Judge




                                       5
